—Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that the evidence is legally sufficient to support defendant’s conviction of criminal possession of a controlled substance in the third degree (see, People v Bleakley, 69 NY2d 490, 495). There is no merit to the contention that defendant’s statement made to the police officer while defendant was in jail was not made voluntarily. County Court properly determined that defendant’s statement was spontaneous because the officer’s question concerning defendant’s physical well-being was not one that would be reasonably expected to elicit an incriminating response (see, People v Hopkins, 86 AD2d 937, 939, affd 58 NY2d 1079, 1082; People v Lipscomb, 214 AD2d 970, lv denied 86 NY2d 797, cert denied — US —, 116 S Ct 787; People v Self, 213 AD2d 998). (Appeal from Judgment of Niagara County Court, Hannigan, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Pine, J. P., Fallon, Callahan, Balio and Davis, JJ.